Citation Nr: 1143797	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-38 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


FINDING OF FACT

The Veteran was exposed to loud noise in service and the medical evidence is in equipoise regarding whether the Veteran's tinnitus is associated with his exposure to loud noise in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (201). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for tinnitus.  The Veteran contends that his tinnitus is due to his exposure to loud noise in service while working as a loadmaster aboard C-130's and C-17A's

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any tinnitus.  Medical examinations in service reveal that the Veteran had significant flying time.  For example a July 1997 medical examination indicated that the Veteran had 7100 hours of flying time.  The Veteran was noted to be on hearing conservation measures.  In addition, the record reveals numerous hearing conservation examinations, including a hearing examination in July 1994 in Charleston, South Carolina.  A September 1995 audiology note indicates that the Veteran had a 17 year history of noise exposure with reported use of a Dave Clark communication headset.  The Veteran reported that he did not use double hearing protective devices while outside of the aircraft while the engines were running.  

In August 2008 the Veteran was afforded a VA Compensation and Pension audio examination.  The Veteran reported that he had ringing in his ears 24 hours a day.  He stated that the loudness varied and has persisted for about seven years.  He did not know the etiology but indicated that it is sometimes loud enough to be deafening.  He reported that he believed that he had dizziness due to his tinnitus.  The Veteran stated that he had loud noise exposure prior to service from working in an aircraft factory for one and a half years without hearing protection and from hunting without hearing protection.  He indicated that he was exposed to loud noise in service from helicopters, aircraft, and aircraft power units.  He stated that he wore earplugs and headsets.  The Veteran denied occupational noise exposure since service.  He reported recreational exposure to loud noise since service from circular saws.  He stated that he did not wear hearing protection.  He reported a family history of hearing loss and that his father wore hearing aids but that he did not know why he had hearing loss.

After examination the examiner rendered the opinion that it was not likely that the Veteran's reported tinnitus is related to his military service as he was discharged in 1998 and he placed the time of onset as seven years prior to the examination, which was over a year after his discharge from service.  

In a statement dated in October 2009, Dr. H.K.S. reported that the Veteran suffered from chronic tinnitus in both ears and has been referred to and fully evaluated for tinnitus by an otolaryngologist.  The physician noted that the Veteran's audiogram showed severe high-frequency sensorineural hearing loss due to loud noise exposure.  The Veteran had VA issued hearing aids and was noted to have logged 7187 hours of flight time in C-130's and C-17A's.  The physician concurred with the otolaryngologist that the Veteran's impairment and associated disability, tinnitus, and high-frequency hearing loss, are due to his many hours of flight time on board C-130's and C-17A's.

In May 2010 a private physician stated that the Veteran continued to have tinnitus, which was severe at times.  The opinion was rendered that the noise exposure incurred in the military could very well contribute to his high frequency sensorineural hearing loss and tinnitus.  The Veterans symptoms and audiometric findings were reported to be consistent with a history of noise exposure.

At a hearing before the undersigned Veterans Law Judge in August 2010, the Veteran indicated that he reported ringing in his ears when he was in Charleston and had his ears examined at the Navy base.  He reported a tremendous amount of noise associated with working with C-130's and C-17's.  He stated that he first saw a doctor for the ringing in his ears two and a half year prior to the hearing.  He reported that the ringing in his ears was almost deafening sometimes.  He reported being exposed to loud noise on the flight line as well as in the air.  He indicated that he was a loadmaster and that he flew in the back of the aircraft which was louder than on the flight deck.

The Board finds that entitlement to service connection for tinnitus is warranted.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any tinnitus.  However, the Veteran's service treatment records reveal that the Veteran was exposed to loud noise in service and was followed in a hearing conservation program.  After examination, a VA examiner rendered the opinion that the Veteran's tinnitus was not at least as likely as not related to the Veteran's active service because the Veteran had reported that it began after separation from service.  However, private physicians have indicated that the Veteran's hearing loss is consistent with loud noise exposure and have rendered the opinion that the Veteran's tinnitus is at least as likely as not related to the Veteran's exposure to loud noise in service.  As the evidence is in relative equipoise regarding whether the Veteran's tinnitus is associated with his exposure to loud noise in service, affording the Veteran the benefit of the doubt, service connection for tinnitus is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


